Citation Nr: 1312038	
Decision Date: 04/11/13    Archive Date: 04/19/13

DOCKET NO.  12-24 461	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for metastatic melanoma.


REPRESENTATION

Veteran represented by:	Jeffrey J. Bunten, Attorney-at-Law


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. Durham, Counsel


INTRODUCTION

The Veteran served on active duty from November 1996 to April 1997, and from March 2003 to June 2004.  The Veteran also had service in the Army National Guard and Reserve.  His service included being stationed in Iraq and Kuwait.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision, which denied service connection for stage 4 metastatic melanoma due to exposure to environmental hazards of the Gulf War.

In March 2013, the Veteran testified at a Travel Board hearing held at the St. Louis, Missouri, RO before the undersigned Veterans Law Judge (VLJ).  A transcript of this hearing has been associated with the claims file.

The Board notes that, in Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. 
§ 3.103(c)(2) (2012) requires that the VLJ/Decision Review Officer (DRO) who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ fully explained the issue on appeal during the hearing.  Additionally, it is clear from the Veteran's testimony that he had actual knowledge of the elements that were lacking to substantiate his claim.  Significantly, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has either identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. 
§ 3.103(c)(2).

The record reflects that the Veteran submitted additional evidence to the Board in conjunction with this case accompanied by a waiver of initial review of this evidence by the agency of original jurisdiction in accord with 38 C.F.R. § 20.1304.
Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

FINDING OF FACT

The Veteran's melanoma preexisted his second period of active duty, and the evidence supports a finding that it was aggravated by that period of service. 

CONCLUSION OF LAW

Service connection for metastatic melanoma is warranted.  See 38 U.S.C.A. § 1110, 1112, 1131, 1133, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2012).

REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim for service connection, the benefit sought on appeal has been granted, as discussed below.  As such, the Board finds that any error related to the VCAA on this claim is moot.  See 38 U.S.C. §§ 5103, 5103A (West 2002 & Supp. 2009); 38 C.F.R. § 3.159 (2012); Mayfield v. Nicholson, 19 Veteran. App. 103, (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Analysis

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110 (West 2002).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2012).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2012).

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).   

Every veteran shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects noted at the time of the examination, acceptance and enrollment, or where clear and unmistakable evidence demonstrates both that the disease or injury existed before acceptance and enrollment, and that it was not aggravated by such service.  38 U.S.C.A. §§ 1111, 1137 (West 2002); see also, Wagner v. Principi, 370 F.3d 1089 (Fed. Cir., 2004).  

A pre-existing injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 (2012); Green v. Derwinski, 1 Vet. App. 320 (1991).  Clear and unmistakable evidence (obvious or manifest) is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service.  This includes medical facts and principles which may be considered to determine whether the increase is due to the natural progress of the condition.  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R.  
§ 3.306 (2012).

The Veteran is seeking entitlement to service connection for metastatic melanoma.  Specifically, he has asserted that he originally was diagnosed with and treated for melanoma in 1998 but that this condition was aggravated by extreme sun exposure while serving on active duty in Kuwait and Iraq. 

A September 2011 VA Memorandum determined that the Veteran's service treatment records are unavailable for review.  However, the Veteran has submitted copies of some of his service treatment records.  Specifically, an April 2001 Report of Medical Examination noted that the Veteran had a scar on his left back secondary to melanoma surgery.  On an April 2001 Report of Medical History, the Veteran reported that he had a history of skin disease and tumor, growth, cyst, cancer.  It was further noted that the Veteran had melanoma removed from his back at the age of 25.  Additionally, an October 1998 private medical record from Cutaneous Pathology noted the Veteran as having a pathologic diagnosis of malignant melanoma, superficial spreading type.   

In light of the fact that the medical evidence of record clearly reflects that the Veteran had a diagnosis of malignant melanoma prior to his March 2003 through June 2004 period of active military service, the Board finds that there is clear and unmistakable evidence that the Veteran had melanoma that preexisted service.  See Doran v. Brown, 6 Vet. App. 283, 286 (1994).

In order to rebut the presumption of soundness, there must also be clear and unmistakable evidence that the disorder was not aggravated during service.  In a June 2011 letter, the Veteran's treating oncologist, Dr. H, noted that the Veteran had been under his care for metastatic melanoma since January 2011.  He was previously diagnosed with cutaneous malignant melanoma in 1998, which was removed.  He recently developed metastatic disease.  The Veteran did have significant sun exposure while serving as a member of the Armed Forces for a year in Iraq, which he noted "could be a risk factor which led to the recurrence of his disease." 

The Veteran underwent a VA examination in November 2011.  The examiner, a section chief of dermatology, noted that the Veteran had tumors and neoplasms of the skin, including malignant melanoma with a diagnosis date of 2008 and becoming metastatic in 2011.  The examiner noted that the Veteran had an atypical irregular lesion excised from the right back in 2008, melanoma superficial spreading with extensive regression.  It was excised with 2 centimeter margins.  The dermatologist noted that he reviewed the claims file and that the Veteran had primary melanoma in 1998 on the right back that was Stage 1 and treated with surgical excision with 2 centimeter margins.  The primary tumor occurred before his time in active duty from March 2003 to June 2004.  No further skin lesions with atypical nevi or melanoma have been identified.  In January 2011, metastatic melanoma was identified after a small bowel resection for GU bleeding.  He concluded that there is no evidence that melanoma was aggravated by military service, and further that there is no evidence of melanoma while on active duty.  The Veteran's case illustrates the deadly nature of skin melanomas that have favorable (greater than 90 percent) 5-year survival rate.  Unfortunately for this Veteran, his metastatic disease developed nearly 13 years after the initial tumor, which "raise[d] the question of whether the small bowel melanoma was a met from the back melanoma or another primary tumor."  

In a May 2012 letter, another of the Veteran's treating oncologists, Dr. L, confirmed that the Veteran in fact has biopsy-proven metastatic melanoma.  He noted that the Veteran was in his usual state of excellent health until the fall of 2010, when he developed progressive fatigue and was noted to have hemoglobin of 4.9.  The Veteran was found to have gastrointestinal bleeding, and further evaluation revealed a large intestinal metastasis that was surgically resected on January 24, 2011, at St. John's Mercy Medical Center in St. Louis.  Partial small bowel resection was performed, which documented the presence of a 7.5 centimeter tumor mass and was histologically confirmed as metastatic melanoma.  The Veteran subsequently developed disease progression.  The specialist noted that he has been treating the Veteran exclusively since October 2011 with vemurafenib.  The physician went on to note that the Veteran has stage IV metastatic melanoma, which is an incurable, terminal condition.  He was treated with ipilimumab initially and then, after further disease progression, vemurafenib.  He noted that it is well documented in the medical literature that sun exposure is the primary risk factor for patients who subsequently develop primary cutaneous melanoma.  The physician stated that he believed that the Veteran's prior sun exposure in the military was indeed an important factor that increased the patient's risk for developing metastatic melanoma.  

In June 2012, the same VA dermatologist who conducted the November 2011 VA examination provided another opinion.  Upon review of the claims file, the examiner determined that there is no evidence of permanent aggravation of the melanoma due to sun exposure during military service.  The melanoma was dormant and microscopically present in his body in 1998, and presented as a late recurrence in 2011.  Sun exposure in 2003 and 2004 could possibly lead to primary basal cell carcinoma, squamous cell carcinoma of the skin, or a new primary melanoma but this did not occur.  Melanoma pathogenesis is a complex interaction of genetics and environment.  Ultraviolet light is only a risk factor for melanoma, as some melanomas occur in photo-protected sites.  Acute sunburns in childhood have a greater risk than sunburns as an adult.  The examiner noted that most likely if ultraviolet was involved in the primary melanoma in 1998, the ultraviolet exposure occurred 10-20 years before the development of the primary tumor.  A recent study and review of late recurrence melanoma is found in the Journal of European Academy of Dermatology.  No identifiable risk factors could be identified for late recurrence melanoma.  This is a rare condition.  The examiner noted that the oncologist, Dr. H., stated that the Veteran's sun exposure while in Iraq could be a risk factor for recurrence of his disease.  This is a speculative statement without medical evidence or studies to support it.

As noted above, in order to rebut the presumption of soundness, there must be clear and unmistakable evidence that the disorder was not aggravated during service.  "Aggravated" is defined as a permanent increase in severity that is beyond the natural progression of the disease.  The Board has considered the November 2011 and June 2012 VA opinions which ultimately found that there was no evidence of permanent aggravation of the melanoma due to sun exposure during military service.  However, the Board notes that the specialists who have reviewed the file disagree.  Dr. H specifically noted in a June 2011 letter that the Veteran had significant sun exposure while serving as a member of the Armed Forces for a year in Iraq, which could be a risk factor which led to the recurrence of his disease.  Moreover, Dr. L, who has extensive knowledge of the history of the Veteran's disease and who is also noted in the evidence of record as being an assistant professor in the Washington University School of Medicine, Department of Medicine Oncology Division, specifically found that the Veteran's prior sun exposure in the military was indeed an important factor that increased the Veteran's risk for developing metastatic melanoma.  Therefore, in light of the statements made by Dr. H and Dr. L, it cannot reasonably be said that, when viewed in its totality, there is clear and unmistakable evidence that the Veteran's pre-existing melanoma was not aggravated by service.  As such, the presumption of soundness is rebutted, and the claim is one for service-connected aggravation.  

As stated above, clear and unmistakable evidence is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service.  Here, such evidence is not record.  On the contrary, the evidence shows that the Veteran's service was an important factor in his developing his terminal cancer.  Therefore, without clear and unmistakable evidence to rebut the presumption of aggravation, the Board finds that service connection is warranted.

ORDER

Entitlement to service connection for metastatic melanoma is granted.

____________________________________________
Bethany L. Buck
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


